Citation Nr: 0433135	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic ear disorder 
manifested by vertigo and dizziness.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1952 to December 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a chronic ear disorder manifested by vertigo and dizziness 
and denied the claim.  In December 1999, the veteran 
submitted a notice of disagreement.  In September 2000, the 
RO issued a statement of the case (SOC) to the veteran and 
his accredited representative.  In September 2000, the 
veteran submitted both an Appeal to the Board (VA Form 9) 
from the December 1999 rating decision and an informal claim 
of entitlement to service connection for hearing loss 
disability.  

In October 2003, the RO issued a supplemental statement of 
the case (SSOC) to the veteran and his accredited 
representative which addressed the issue of service 
connection for "hearing loss claimed as ear disease."  In 
April 2004, the Board remanded the issue of service 
connection for a "bilateral ear disorder" to the RO for 
additional action.  

In August 2004, the RO issued a SSOC to the veteran and his 
accredited representative which addressed the issue of 
service connection for a bilateral ear disorder.  The veteran 
has been represented throughout this appeal by Puerto Rico 
Public Advocate for Veterans Affairs.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  




REMAND

Initially, the Board observes that the December 1999 rating 
decision from which the 
instant appeal arises addressed solely the issue of service 
connection for a chronic ear disorder manifested by vertigo 
and dizziness.  In September 2003, the veteran submitted a 
new claim of entitlement to service connection for hearing 
loss disability.  In the October 2003 SSOC, the RO reframed 
the issue as "hearing loss claimed as ear disease."  The 
veteran was not informed in writing of the apparent initial 
RO denial of service connection for hearing loss disability 
and his appellate rights.  As a result, he has not been 
afforded the opportunity to submit a notice of disagreement 
with the denial of service connection for hearing loss 
disability.  In light of this fact and given the distinct 
natures of an ear disorder manifested by vertigo/dizziness 
and hearing loss disability, the Board finds that the issue 
on appeal is entitlement to service connection for a chronic 
ear disorder manifested by vertigo/dizziness.  The issue of 
the veteran's entitlement to service connection for chronic 
hearing loss disability is referred to the RO for appropriate 
action.  Bernard v. Brown, 4 Vet. App. 384 (1993); Black v. 
Brown, 10 Vet. App. 279 (1997).  

In his September 28, 2000, Appeal to the Board (VA Form 9), 
the veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  On a September 28, 2000 Appeal Hearing 
Options form, the veteran indicated that he desired a hearing 
before a VA hearing officer.  In December 2000, the veteran 
was scheduled for a January 2001 hearing before a VA hearing 
officer.  In a January 2001 written statement, the veteran 
cancelled the scheduled hearing.  The requested hearing 
before a Veterans Law Judge sitting at the RO has not been 
scheduled.  The veteran's cancellation of the RO hearing does 
not serve as a clear intent to cancel the requested hearing 
before a Veterans Law Judge sitting at the RO.  Accordingly, 
this case is REMANDED for the following action:

Schedule the veteran for the requested 
hearing before a Veterans Law Judge 
sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


